Citation Nr: 0518316	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  96-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus, claimed as 
fallen arches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from September 
1980 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The record reflects that the veteran is incarcerated and will 
remain incarcerated for an extended period of time. In his 
March 2003 VA Form 9, the veteran indicated that he wanted a 
hearing before the Board at the RO, and further indicated 
that he wanted such a hearing via telephone due to his 
confinement.  The RO advised the veteran in October 2003 that 
they were unable to hold telephonic hearings.  In December 
2004, the veteran's claim was remanded to the RO to schedule 
him for a hearing before the Board at the RO, in order to 
ensure proper due process was afforded to him.  The Board 
remanded the veteran's claim in order to give him the 
opportunity to pursue appropriate channels within the penal 
institute in which he is confined in an effort to attend a 
personal hearing in his appeal.  

The RO sent the veteran a letter in April 2005, detailing the 
types of hearings that are offered and again notifying him 
that VA does not conduct telephone hearings.  In a May 2005 
statement, veteran withdrew his request for a hearing.  
Thereafter, the appeal was returned to the Board for a 
decision on the record.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.

2.  The veteran had pes planus prior to his entry into 
service, as the condition was listed on his service 
enlistment examination report.  

3.  Although the veteran was noted to have pes planus during 
service, the claimed disability did not increase in severity 
during or as a result of service.

CONCLUSION OF LAW

Pes planus was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 4.57 (2004); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Pes Planus

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service. See 38 C.F.R. §§ 3.307, 3.309 
(2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination.  The burden is on VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's pes planus both preexisted prior 
to entry into service and was not aggravated by such service.  
See 38 U.S.C.A. § 1111 (West 2002); see also VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Lack of aggravation is shown by establishing that there was 
no increase in severity during service or that any increase 
was due to the natural progress of the preexisting condition.  
Wagner, supra.  If this evidentiary burden is met, then the 
veteran is not entitled to service- connected benefits.

In this case, there is no dispute as to whether the veteran's 
bilateral pes planus existed prior to his entering service.  
It is noted on the August 1980 service enlistment examination 
report.  Therefore, the issue in this case is whether the 
veteran's pes planus was aggravated by his active service.  
See 38 C.F.R. § 3.306 (2004).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
The requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003.

As for the second question, whether the veteran's pre-
existing pes planus was aggravated by his period of active 
military service, the Board will examine all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service in order to 
determine whether there was an increase in severity during 
service.  

The veteran's service medical records show that mild pes 
planus, NCD (not considered disabling), was noted on his 
August 1980 enlistment examination.  A December 1980 
treatment note indicated that the veteran complained of 
cramps in his lower legs with walking and running.  The 
examiner noted that the veteran should discontinue wearing 
"blousy rubbers" and return to active duty.  An August 1982 
treatment record noted that the veteran had pes planus and 
callus on foot soles.  The examiner prescribed arch supports 
and noted that the veteran should avoid physical training and 
prolonged walking for a week.  In August 1983, the veteran 
opted not to undergo a physical examination before separation 
from active service.  A January 1986 United States Army 
Reserve (USAR) physical examination report included in the 
claims file showed that the veteran's feet were marked as 
normal.  

Prison treatment records dated from February 1998 to February 
2003 show treatment for bilateral foot pain and instruction 
in the use of arch supports.  A March 2003 treatment note, 
however, indicated that the veteran complained of foot pain 
after standing a lot, but that the examiner noted that the 
veteran had an arch in each foot and was not flatfooted.  In 
addition, it was indicated that the veteran had "possibly" 
decreased arches with full weightbearing.  An assessment of 
feet pain was listed in the report and the veteran was again 
issued arch supports.  There are no records post-service 
indicating that the veteran currently has a pes planus 
disability that is related to his active service.

The Board acknowledges the veteran's complaints of foot pain, 
dropped arches, and pes planus related to events incurred 
during active service.  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  The record, however, 
does not show that the veteran has the medical expertise that 
would render competent his statements as to the relationship 
between his military service and any increase in his pre-
existing bilateral foot disability.  These opinions alone 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303 and 
3.306 with respect to the relationship between events 
incurred during service and the claimed bilateral pes planus 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2004).  Competent medical evidence is 
considered more probative than competent lay evidence.  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, a worsening that existed 
not only at the time of the separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  The determination as to whether a 
preexisting condition was aggravated by military service is a 
question of fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In 
other words, simply because the appellant experienced foot 
symptoms during service, is not, in and of itself, tantamount 
to concluding there was aggravation of his preexisting pes 
planus. There must be clinical indications of an overall 
increase in the severity of the underlying condition as a 
whole, as contrasted to only the symptoms associated with it.

The starting point for this analysis is the veteran's August 
1980 service enlistment examination.  This examination report 
reflects that mild pes planus, not considered disabling, was 
noted at the veteran's entrance into active service.  Service 
medical records reflect an isolated instance of treatment for 
pes planus in August 1982 when the veteran was prescribed 
arch supports and told avoid physical training and prolonged 
walking for a week.  As noted above, intermittent or 
temporary flare-ups during service of a preexisting injury do 
not constitute aggravation.  In addition, there is no medical 
evidence showing complaints of or treatment for pes planus 
until over 14 years after his separation from service.  
Although the post service medical records dating from 1998 
show complaints of bilateral foot pain, there are also no 
records post-service indicating that the veteran currently 
has a pes planus disability that is related to his active 
military service.

The Board finds that based on the evidence discussed above, 
there is no competent medical evidence indicating that the 
veteran experienced any aggravation or worsening of his pes 
planus during his active service.  Therefore, the Board 
concludes that there is clear and unmistakable evidence that 
the veteran's pes planus, which preexisted service, was not 
aggravated during active service.  Consequently, the 
veteran's claim of service connection for pes planus must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issue of entitlement to service 
connection for pes planus have been satisfied.  With regard 
to requirement (1), above, the Board notes that the RO sent 
the veteran a VCAA notice letters in February 2001 and June 
2003 informing him what was needed to establish entitlement 
to service connection.  With regard to requirements (2) and 
(3), the Board notes that the RO's letters also notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the February 2001 and June 2003 letters 
explained that VA would obtain relevant records from any 
Federal agency, and that it would also make reasonable 
efforts to help him obtain other evidence, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claim.  As a practical matter, however, the 
veteran has been amply notified of the need to provide such 
evidence, with respect to his claim for entitlement to 
service connection for pes planus.  In addition, the RO 
issued him a SOC in February 2003 that contained the complete 
text of 38 C.F.R. § 3.159, from which the Court drew the 
fourth notice requirement.  Given this correspondence, it 
seems untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's VCAA notice 
letters to the veteran dated in February 2001 and June 2003.  
However, at bottom, what the VCAA seeks to achieve is to give 
the veteran notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the February 2001 letter from the RO was 
sent to the veteran prior to the RO's September 2001 rating 
decision that is the basis of the veteran's appeal.  As 
discussed above, the content of the notice provided to the 
veteran in the February 2001 and June 2003 letters by the RO 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim for 
entitlement to service connection for pes planus was 
readjudicated in a statement of the case issued in February 
2003.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the February 2001 and June 2003 
letters as well as the February 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2003 SOC included notice that the 
appellant had a full year to respond to a VCAA notice.  
Moreover, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the February 2001 and June 2003 letters as well 
as the February 2003 SOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for pes planus.  In 
addition to service medical records, VA has obtained private 
treatment records identified by the veteran.  The Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.



ORDER

Entitlement to service connection for pes planus is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


